Exhibit AUDITORS' REPORT ON RECONCILIATION TO UNITED STATES GAAP To the Board of Directors of Penn West Petroleum Ltd., the administrator of Penn West Energy Trust On March 18, 2010, we reported on the consolidated balance sheets of Penn West Energy Trust(“Penn West”) as at December 31, 2009 and 2008 and the consolidated statements of operations and retained earnings (deficit) and cash flows for the years then ended, which are included in the annual report on Form 40-F. In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental note entitled "Reconciliation of Canadian and United States Generally Accepted Accounting Principles". This supplemental note is the responsibility of Penn West's management. Our responsibility is to express an opinion on this supplemental note based on our audits. In our opinion, such supplemental note, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. /s/ KPMG LLP Chartered
